DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III, claims 59-61, 67-76, 79-82, and 86, species (1) (the substantially purified test genomic DNA sample is obtained from a urine, see claim 75) and species (7) (said determining a methylation status comprises determining the proportion of methylation at nucleotide positions in the genomic region, see claim 80), and Unk 09 as a first genomic region and Unk 09 as a second genomic region in the reply filed on May 3, 2022 is acknowledged. Since applicant has not elected one or more genomic regions from claims 59, 61, 68, and 86 which do not contain a first genomic region and a second genomic region, and claims 104 and 113 of newly added claims 103-113 contain the third genomic region, the examiner called Dr. Amanda Schnepp (Reg. No. 72,073) on July 19, 2022. During the telephone conversation, Dr. Schnepp elected Unk 05 and Unk 09 as one or more genomic regions from claims 59, 61, 68, and 86 and Unk 05 as the third genomic region in claims 104 and 113, an affirmation of this election must be made by applicant in replying to this Office action.  Claims 59-61, 67-75, 80, 82, 86, and 103-113 and genomic regions Unk 05 and Unk 09 will be examined. 

Drawings
Some letters in Figures 27A and 27B cannot be recognized. Applicant is required to submit new Figures 27A and 27B.  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The disclosure is objected to because of the following informalities: (1) since case 15/552,825 has been patented, applicant is required to update this information in paragraph [0001] of the specification; (2) in page 59, what is the source, volume, and page numbers of Bernstein et al., 2007; and (3) in page 59, what is the source, volume, and page numbers of
Giovannucci and Ogino, 2005. 
Appropriate correction is required.

Claim Objections
Claim 67 or 68 or 69 or 72 is objected to because of the following informality: “said determining” should be “said determining a methylation status in one or more genomic regions in a patient sample”. 
Claim 71 is objected to because of the following informality: “further defined as method for detecting bladder cancer recurrence or a risk of bladder cancer recurrence” should be “further detecting bladder cancer recurrence or a risk of bladder cancer recurrence of a human patient using the method of claim 59 wherein the bladder cancer of the patient has been treated by a cancer therapy before” . 
Claim 73 is objected to because of the following informality: “the digestion reaction” should be “restriction endonuclease digestion”. 
Claim 80 is objected to because of the following informality: “determining a methylation status” should be “said determining a methylation status in one or more genomic regions in a patient sample”.
Claim 86 is objected to because of the following informality: “selected from those in” in (ii) should be “selected from”. 
Claim 104 is objected to because of the following informality: “(v) DNA primer pairs for polymerase chain reaction (PCR) amplification of at least a first, second, and third different genomic region in the DNA sample; and (vi) fluorescent probes complementary to sequences in said first, second, and third different genomic regions for quantitative detection of amplified sequences from the first, second, and third different genomic regions” should be “(v) DNA primer pairs for polymerase chain reaction (PCR) amplification of at least a first genomic region, a second genomic region, and a third genomic region in the DNA sample wherein the first genomic region, the second genomic region, and the third genomic region are different genomic regions; and (vi) fluorescent probes complementary to sequences in said first genomic region, said second genomic region, and said third genomic region for quantitative detection of amplified sequences from the first genomic region, the second genomic region, and the third genomic region”. 
Claim 105 is objected to because of the following informality: “the first reaction mixture” should be “the at least two methylation sensitive restriction endonucleases”. 
Claim 106 is objected to because of the following informality: “wherein step (b) further comprises: (b) contacting a portion of the substantially purified genomic DNA of the sample with: a first reaction mixture comprising: (4) at least two methylation sensitive restriction endonucleases; (ii) a hot-start DNA polymerase; (iii) a pH buffered salt solution; (iv) dNTPs; (v) DNA primer pairs for polymerase chain reaction (PCR) amplification of at least a first, second, third and fourth different genomic region in the DNA sample; and (vi) fluorescent probes complementary to sequences in said first, second, third and fourth different genomic regions for quantitative detection of amplified sequences from the first, second, third and fourth different genomic regions, wherein each of the probes comprises a distinct fluorescent label, wherein: (I) the first genomic region is a cleavage control that is known to be unmethylated; (II) the second genomic region is a copy number control that does not include any cut sites for the methylation sensitive restriction endonucleases of the first reaction mixture; and (III) the third and fourth genomic regions are test regions having an unknown amount of methylation and including at least three cut sites for the methylation sensitive restriction endonucleases of the first reaction mixture, wherein the third and fourth genomic regions are selected from the group provided in Table 1A” should be “replacing the DNA primer pairs for polymerase chain reaction (PCR) amplification of at least the first genomic region, the second genomic region, and the third genomic region in the DNA sample with DNA primer pairs for polymerase chain reaction (PCR) amplification of at least the first genomic region, the second genomic region, the third genomic region and a fourth genomic region in the DNA sample wherein the first genomic region, the second genomic region, the third genomic region, and the fourth genomic region are different genomic regions, and replacing fluorescent probes complementary to sequences in said first genomic region, said second genomic region, and said third genomic region for quantitative detection of amplified sequences from the first genomic region, the second genomic region, and the third genomic region with fluorescent probes complementary to sequences in said first genomic region, said second genomic region, the third genomic region and the fourth genomic region for quantitative detection of amplified sequences from the first genomic region, the second genomic region, the third genomic region, and the fourth genomic region, wherein each of the probes comprises a distinct fluorescent label and the third genomic region and the fourth genomic region are test regions having an unknown amount of methylation and including at least three cut sites for the methylation sensitive restriction endonucleases of the first reaction mixture, wherein the third genomic region and the fourth genomic region are selected from the group provided in Table 1A”. 
Claim 107 is objected to because of the following informality: “wherein step (b) further comprises: (b) contacting a portion substantially purified genomic DNA of the sample with:
a first reaction mixture comprising: (4) at least two methylation sensitive restriction endonucleases; (ii) a hot-start DNA polymerase; (iii) a pH buffered salt solution; (iv) dNTPs; (v) DNA primer pairs for polymerase chain reaction (PCR) amplification of at least a first, second, third, fourth and fifth different genomic region in the DNA sample; and (vi) fluorescent probes complementary to sequences in said first, second, third, fourth and fifth different genomic regions for quantitative detection of amplified sequences from the first, second, third, fourth and fifth different genomic regions, wherein each of the probes comprises a distinct fluorescent label, wherein: (I) the first genomic region is a cleavage control that is known to be unmethylated; (II) the second genomic region is a copy number control that does not include any cut sites for the methylation sensitive restriction endonucleases of the first reaction mixture; and (II) the third, fourth and fifth genomic regions are test regions having an unknown amount of methylation and including at least three cut sites for the methylation sensitive restriction endonucleases of the first reaction mixture, wherein the third, fourth and fifth genomic regions are selected from the group provided in Table 1A” should be “replacing the DNA primer pairs for polymerase chain reaction (PCR) amplification of at least the first genomic region, the second genomic region, the third genomic region, and the fourth genomic region in the DNA sample with DNA primer pairs for polymerase chain reaction (PCR) amplification of at least the first genomic region, the second genomic region, the third genomic region, the fourth genomic region, and a fifth genomic region
 in the DNA sample wherein the first genomic region, the second genomic region, the third genomic region, the fourth genomic region, and the fifth genomic region are different genomic regions, and replacing fluorescent probes complementary to sequences in said first genomic region, said second genomic region, said third genomic region, and said fourth genomic region
for quantitative detection of amplified sequences from the first genomic region, the second genomic region, the third genomic region, and the fourth genomic region with fluorescent probes complementary to sequences in said first genomic region, said second genomic region, the third genomic region, the fourth genomic region, and the fifth genomic region for quantitative detection of amplified sequences from the first genomic region, the second genomic region, the third genomic region, the fourth genomic region, and the fifth genomic region wherein each of the probes comprises a distinct fluorescent label and the third genomic region, the fourth genomic region, and the fifth genomic region are test regions having an unknown amount of methylation and including at least three cut sites for the methylation sensitive restriction endonucleases of the first reaction mixture, wherein the third genomic region the fourth genomic region, and the fifth genomic region are selected from the group provided in Table 1A”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope Of Enablement 
Claims 59-61, 67-75, 80, 82, 86, and 103-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining a methylation status in genomic regions of Unk 09 and Unk 05 in a human patient sample, does not reasonably provide enablement for detecting the presence of or an increased risk of any kind of cancer of the urinary tract in any kind of patient by determining a methylation status in genomic regions of Unk 09 and Unk 05 in any kind of sample of the patient. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	

The Nature of The Invention
The claims are drawn to a method of detecting the presence of, or an increased risk of, a cancer of the urinary tract in a patient. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 59-61, 67-73, 80, 82, and 103-113 encompass a method of detecting the presence of, or an increased risk of, any kind of cancer of the urinary tract in any kind of patient comprising determining a methylation status in genomic regions of Unk 09 and Unk 05 in any kind of patient sample wherein an increased level of methylation in the genomic regions of Unk 09 and Unk 05 relative to a reference level indicates that the patient has or is at risk of developing any kind of cancer of the urinary tract. Claim 74 further limits claim 59 and requires that the patient is a human. Claim 75 further limits claim 59 and requires that the sample is a urine sample. Claim 86 encompasses a method of detecting the presence of, or an increased risk of, any kind of cancer of the urinary tract in any kind of patient comprising: (i) obtaining any kind of patient sample; (ii) determining a methylation status in genomic regions of Unk 09 and Unk 05; and (iii) identifying the presence of, or an increased risk of, any kind of cancer of the urinary tract in the patient based on an increased level of methylation in the genomic regions of Unk 09 and Unk 05 relative to a reference level.

Working Examples
The specification provides six working examples: (1) Analysis of Methylation Using Restriction Endonuclease Digestion and Real-Time PCR; (2) Human Sample Analysis with Exemplary Markers; (3) Analysis of Methylation Using Enhanced CARE Assay; (4) Methods of Enhanced CARE Assay; (5) Analysis of Methylation Using MMSP Assay; (6) Statistical Analysis for Preclinical Urine Cohort; and (7) Aneuploidy Detection (see paragraphs [0084] to [0167] of US 2021/0164031 A1, which is US publication of this instant case).  

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides six working examples: (1) Analysis of Methylation Using Restriction Endonuclease Digestion and Real-Time PCR; (2) Human Sample Analysis with Exemplary Markers; (3) Analysis of Methylation Using Enhanced CARE Assay; (4) Methods of Enhanced CARE Assay; (5) Analysis of Methylation Using MMSP Assay; (6) Statistical Analysis for Preclinical Urine Cohort; and (7) Aneuploidy Detection (see paragraphs [0084] to [0167] of US 2021/0164031 A1, which is US publication of this instant case).  However, the specification provides no working example for detecting the presence of or an increased risk of any kind of cancer of the urinary tract in any kind of patient by determining a methylation status in genomic regions of Unk 09 and Unk 05 in any kind of sample of the patient using the methods recited in claims 59-61, 67-73, 80, 82, 86, and 103-113. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  
During the process of the prior art search, the examiner has not found any prior art which is related to detect the presence of or an increased risk of any kind of cancer of the urinary tract in any kind of patient by determining a methylation status in genomic regions of Unk 09 and Unk 05 in any kind of sample of the patient using the methods recited in claims 59-61, 67-73, 80, 82, 86, and 103-113.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the presence of or an increased risk of any kind of cancer of the urinary tract in any kind of patient can be detected by determining a methylation status in genomic regions of Unk 09 and Unk 05 in any kind of sample of the patient using the methods recited in claims 59-61, 67-73, 80, 82, 86, and 103-113.
Since the specification teaches that “[C]ancers of the urinary tract include bladder, urethral, kidney and prostate cancers whose cells are detectible via urine or biopsy”, “[A]s shown in FIG. 26, all of 16 tested biomarkers in the assay were highly methylated in bladder cancer tissue samples and also showed extremely low background of DNA methylation in healthy urine samples. Thus, these results confirmed that these markers can be used in bladder cancer relevant diagnostic and prognostic implications”, “[V]alidation #2: DNA was extracted from 15 bladder cancer urine samples and bisulfite converted and stored in -20 °C. for more than one year. These samples were diluted with 80 µl of H2O for this assay. 25 µl of reaction master mix (1U AmpliGold Taq enzyme, 1×ampliGold Buffer, 400 µM dNTP, 5.5 mM MgCl2, 300 nM Primers, 100 nM probes, 1.5 µl DMSO) of Group B was premade separately and loaded to a 96 well plate. 5 µl of sample DNA was used per reaction. Each sample was tested in duplicate. A technical duplication of standard curves was performed for each 96-well plate. 5 ul of 100% methylated Positive Control (MC) sample was also tested twice”,  “[R]eal-time PCR was performed on the CFX96 TouchTM. Real-Time PCR Detection System. The raw copy number of each targeting regions in each sample was automatically reported by the instrument’s program. To ensure the statistical significance, only the samples which showed at least 200 copy of COL2A1 were kept for the next step of analysis. The relative methylation percentages were calculated as described previously. As shown in FIG. 27A, the group B markers clearly identified the bladder cancer samples”, “[I]n addition, 3 months after therapy, the group B markers detected a dramatic drop in DNA methylation indicating the success of the therapy. In the following check-up, the group B markers confirmed that bladder cancer did not recur (FIG. 27A). For a patient with bladder cancer recurrence, the group B markers showed a modest increase of DNA methylation as early as 18 months after the first clinical visit and a significant increase at 31.5 months. This patient was diagnosed with bladder cancer recurrence at 39.5 months. Thus, these data strongly suggest that these markers can be used to detect and predict bladder cancer recurrence (FIG. 27B)”, and “[V]alidation #3: A pre-clinical study was conducted to further validate the assay in urine samples from healthy individuals and bladder cancer patients. 33 urine samples from bladder cancer patients were purchased from Geneticist-IIBGR (Glendale, Calif.). The urine samples were collected before transurethral resection of the bladder tumor (TURBT) and without any chemotherapy. 20 normal urine samples were collected internally (consented) with diverse age, gender and smoking history. All the urine samples were preserved in Urine Conditioning Buffer (Zymo research, D3061-1) upon collection. Both cellular and cell free DNA from urine samples were extracted using Quick-DNATM. Urine Kit (Zymo, USA). DNA concentration was measured by Nanodrop and 150 ng of each sample was subjected to bisulfite conversion using EZ Direct kit (Zymo, USA). The converted DNA was eluted into nuclease free water and diluted into about 2 ng/ul for polymerase chain reaction” (see Figures 26 and 27, paragraphs [0003] and [0153] to [0157] of US 2021/0164031 A1, which is US publication of this instant case), the scopes of claim 59 and 86 are much broader than the teachings of the specification since claim 59 or 86 does not limit that a cancer of the urinary tract is bladder cancer, the patient is a human, and the sample is a urine sample.
First, since it is known that cancers of the urinary tract include bladder, urethral, kidney and prostate cancers (see paragraph [0003] of US 2021/0164031 A1, which is US publication of this instant case), a cancer of the urinary tract recited in claims 59 and 86 can be a bladder cancer or a  urethral cancer or a kidney cancer or a prostate cancer. Since claims 59 and 86 does not require that the sample is a specific sample and the patient is a specific patient, the sample in claims 59 and 86 can be any kind of sample, and the patient in claims 59 and 86 can be any kind of animal.  Since the specification only teaches detecting the presence of or an increased risk of bladder cancer in a human patient by comparing a methylation level in genomic regions of Unk 09 and Unk 05 from a nucleic acid isolated from a urine sample of the human patient with a methylation level in the genomic regions of Unk 09 and Unk 05 from the nucleic acid isolated from in a urine sample of a healthy human, the specification and available arts do not teach the genomic regions of Unk 09 and Unk 05 in any kind of animal and do not show to compare a methylation level in genomic regions of Unk 09 and Unk 05 in any kind of sample such as a stool sample of any kind of patient with a methylation level in the genomic regions of Unk 09 and Unk 05 in any kind of sample such as a stool sample of a healthy any kind of animal wherein an increase methylation level of Unk 09 or Unk 05 indicates that the patient has or is at risk of developing any kind of cancer of the urinary tract such as an urethral cancer or a kidney urethral, kidney or a prostate cancer, without further experimentation, it is unpredictable how the presence of or an increased risk of any kind of cancer of the urinary tract in any kind of patient can be detected by determining a methylation status in genomic regions of Unk 09 and Unk 05 in any kind of sample of the patient using the methods recited in claims 59-61, 67-73, 80, 82, 86, and 103-113. Furthermore, since claim 59 does not indicate that a reference level is a methylation level in the genomic region of Unk 09 or Unk 05 from a nucleic acid from a healthy human patient, if a reference level is a methylation level of the genomic region which is not Unk 09 or Unk 05, it is unpredictable how an increased level of methylation in the genomic region of Unk 09 or Unk 05 relative to any kind of reference level can indicate that the patient has or is at risk of developing any kind cancer of the urinary tract as recited in claims 59-61, 67-73, 80, 82, 86, and 103-113.
Second, since it is known that types of bladder cancer includes urothelial carcinoma, squamous cell carcinoma, adenocarcinoma, small cell bladder cancer, and micropapillary, plasmacytoid, sarcomatoid carcinoma of the bladder (see attached “Bladder Cancer: Introduction”) and claim 59 or 86 does not limit that a cancer of the urinary tract is a specific bladder cancer, without further experimentation, if a cancer of the urinary tract is one of urothelial carcinoma, squamous cell carcinoma, adenocarcinoma, small cell bladder cancer, and micropapillary, plasmacytoid, sarcomatoid carcinoma of the bladder, it is unpredictable how the presence of or an increased risk of any kind of cancer of the urinary tract in any kind of patient can be detected by determining a methylation status in genomic regions of Unk 09 and Unk 05 in any kind of sample of the patient using the methods recited in claims 59-61, 67-70, 72, 73, 80, 82, 86, and 103-113 and any kind of bladder cancer recurrence or a risk of any kind of bladder cancer recurrence of a patient can be detected using the method of claim 59 wherein bladder cancer of the patient has been treated by a cancer therapy before as recited in claim 71. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether the presence of or an increased risk of any kind of cancer of the urinary tract in any kind of patient can be detected by determining a methylation status in genomic regions of Unk 09 and Unk 05 in any kind of sample of the patient using the methods recited in claims 59-61, 67-73, 80, 82, 86, and 103-113.

Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 104-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 104 recites the limitation “on the samples in the first and second reaction mixtures” in step (c) of the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a second reaction mixture” in claims 59 and 72. Please clarify. 

Conclusion
18.	No claim is allowed.  
19. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634      
July 19, 2022